UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-6141



JESSIE JAMES RICHMOND,

                                              Plaintiff - Appellant,

          versus


W. SWEETING; W. IRVING; A. W. HENDERSON,
JOSEPH SMITH, Warden of Federal Correctional
Institution at Edgefield,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence. Henry F. Floyd, District Judge. (CA-
04-1214-4-BH)


Submitted:   June 23, 2005                 Decided:   June 29, 2005


Before WIDENER, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jessie James Richmond, Appellant Pro Se.   Raymond Emery Clark,
Assistant United States Attorney, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Jessie James Richmond appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed

the record and find no reversible error.      Accordingly, we deny

Richmond’s motion for appointment of counsel and affirm for the

reasons stated by the district court.   See Richmond V. Sweeting,

No. CA-04-1214-4-BH (D.S.C. Dec. 23, 2004).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                              - 2 -